EXHIBIT 10.1 Auditor’s Consent Statement by Experts CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” and to the use of our report dated April 30, 2010, in the Form 20-F: Annual Report dated June 30, 2010, Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934, of Global Green Matrix Corp. formerly known as Poly-Pacific International Inc. for the registration of 5,844,722 shares of its common stock. /s/K.R. Margetson Ltd. Vancouver, BC
